Title: From George Washington to Lieutenant Colonel Moses Rawlings, 21 March 1779
From: Washington, George
To: Rawlings, Moses


Sir
Head Quarters Middle Brook 21st March 1779
I have desired the Board of War to call upon Govr Johnson to furnish a Guard of Militia to releive you—As soon as the Releif arrives you are to march with all your Men fit for duty to Fort Pitt and upon your Arrival there take your orders from Colo. Brodhead who now commands in the Western department—You will leave Officers to proceed in recruiting your Corps to the establishmt if you think any good will come of it. summer Cloathing of all sorts will be forwarded from Philada for the use of the troops to be employed to the Westward. I am &.
